



Exhibit 10.22




FIRST AMENDMENT
DAVID HORE EMPLOYMENT AGREEMENT




THIS INSTRUMENT is made and entered into between PCB GROUP, INC., 3425 Walden
Avenue, Depew, New York (the "Company") and DAVID T. HORE ("Employee"), and
amends the Employment Agreement dated as of April 1, 2016 (the “Agreement”)
between the Company and the Employee.
RECITALS


WHEREAS, Section 6.7 of the Agreement provides that the Agreement may be amended
by written instrument executed by the Company and the Employee; and


WHEREAS, the Company and the Employee desire to amend the Agreement to change
certain provisions given the acquisition of the Company by MTS Systems
Corporation (“MTS”) by merger on July 5, 2016 and to comply with the
requirements of Section 409A of the Internal Revenue Code, as amended (the
“Code”) and regulations and other guidance promulgated thereunder; and 


WHEREAS, the Company is a wholly owned subsidiary of MTS and this First
Amendment to the Agreement has been approved by the Compensation Committee of
the Board of Directors of MTS;


NOW, THEREFORE, effective as of the date set forth below, the Agreement is
hereby amended as follows:


1.
Section 5.1(d) of the Agreement is amended to add a new sentence at the end to
read as follows:



“No condition shall constitute Good Reason unless the Employee gives written
notice to the Company of the existence of the condition within ninety (90) days
of the initial existence of the condition, and the Employee terminates
employment with the Company within ninety (90) days after the Company’s failure
to remedy the condition.”
2.
Section 5.2(b) of the Agreement is amended to add a new sentence immediately
before the last sentence thereof to read as follows:



“The Company shall deliver the release no later than five (5) business days
after the Termination Date and if the Employee does not return the executed
release within sixty (60) days after the Termination Date or revokes the
executed release during the applicable statutory revocation period, then the
Employee shall forfeit any further payments pursuant to Section 5.2(b)(2) and
shall immediately repay any payments received under Section 5.2(b)(2).”
3.
Section 6.5 of the Agreement is amended to delete the phrase “In the event of a
Change in Control, this” and replace it with “This.”






--------------------------------------------------------------------------------





4.
The Agreement is amended to add a new Section 6.20 at the end thereof to read as
follows:



“6.20    Code § 409A. This Agreement is intended to comply with the requirements
of Code § 409A, and regulations and other guidance promulgated thereunder, and
shall be interpreted and construed consistently with such intent. The payments
to the Employee pursuant to Section 5.2(b)(2) of this Agreement are also
intended to be exempt from Code § 409A to the maximum extent possible, under the
separation pay exemption pursuant to Treasury regulation § 1.409A-1(b)(9) and as
short-term deferrals pursuant to Treasury regulation § 1.409A-1(b)(4). To the
extent the timing of any amount of “nonqualified deferred compensation” subject
to Code § 409A payable under this Agreement is determined by reference to the
Employee’s “termination of the Employment Relationship,” such term will be
deemed to refer to the Employee’s “separation from service” within the meaning
of Treasury regulation § 1.409A-1(h).”


5.
Except as amended herein, the Agreement shall remain in full force and effect.



IN WITNESS WHEREOF, the Company and the Employee have duly executed this First
Amendment to the Agreement effective as of this 8th day of November, 2016.
THE COMPANY:
PCB GROUP, INC.
By: /s/ Jeffrey P. Oldenkamp
Its: Vice President
 
EMPLOYEE:
/s/ David T. Hore
DAVID T. HORE






